PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/140,804
Filing Date: 25 Sep 2018
Appellant(s): van der Meijden et al.



__________________
Dean W. Russell
For Appellant


EXAMINER’S ANSWER







(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated November 9, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
The examiner will first present a summary of the application and the main arguments, and then go through the arguments made by the appellant one by one: 
The present application, 16/140,804, involves a smartphone or tablet that can be linked to an “automatic swimming pool cleaner” (APC), which is like a pool-cleaning Roomba. Claim 1 teaches that the smartphone can take a “first image” of one point of a pool, such as a corner, and a “second image” of a second point, such as an opposite corner, and thereby create a “virtual outline” of the pool. The user can then input the depth of the pool. Then, a “virtual outline and the depth” can be created and communicated to the APC. 

As the examiner noted in the “Response to Arguments” section of the Non-Final Rejection, dated November 9, 2020, which is the most recent rejection: 
“Overall, the specification of the instant application, and the claims supported by it, strongly invite a 35 U.S.C. §103 rejection. The specification itself teaches that the “mobile device having an image-capture means,” which is a tablet operated 

Essentially, the appellant argues in the Appeal Brief that using prior art that teaches a pool-measuring tablet in combination with the app that the present specification itself states it is using on a tablet, is hindsight. But using apps on a tablet is not hindsight. The appellant essentially wants protection for using a general purpose app for a specific purpose. But determining the dimensions of a 3D object using an app was previously known, whether the object was a pool or not does not seem relevant. That is because, in the examiner’s view, the appellant is claiming determining the dimensions of a pool, which is one of a general class of 3D objects. This is not a case of a genus being used to reject a species. It is a genus being used to reject a specific object within the genus of objects. In other words, the examiner does not think there is something specific about the claims that differentiate the pool-measuring methods taught in the claims from the methods used in the prior art for any general 3D object. Furthermore, and importantly, Schloss teaches using a smartphone camera to determine the dimensions the “true dimensions of each wall” of a pool (see paragraph 0156). Therefore, both Schloss and Mapletree App could be used to reject the limitation regarding entering the dimensions of a pool, including entering the depth. The combination of this art is therefore logically satisfying and legally supported. 

Now the examiner will go through the appellants arguments made in the Appeals Brief, filed by the appellant on March 24, 2021. The Appeals Brief has been fully considered by the examiner. The appellant makes several numbered and lettered arguments in the section headed by “V. Argument,” starting on page 8. 
In “1.” Under “V. Argument,” beginning on page 8 of the Appeals Brief, the appellant argues that the examiner is dissecting the claimed invention, rather than looking at it as a whole. The examiner respectfully disagrees. Claim 1 generally teaches a method for using a tablet to obtain the dimensions of a swimming pool, then sending those dimensions to a pool-cleaning robot. The primary reference used to reject claim 1 was Schloss et al. (U.S. Pat. Pub. No. US2018/0135325 A1). Schloss teaches in paragraph 0156 using a tablet to obtain the “true dimensions” of a pool, and teaches in paragraph 0137 sending the outline of the pool to a pool cleaning robot. That is hardly dissecting the claim. 
Schloss teaches a great deal of claim 1, save the exact details of using the app, which is why the app reference was added. (Mapletree Apps (YouTube video clip entitled “Apple ARKit iPhone Demo,” uploaded on October 1, 2017 by user “Mapletree Apps.” Retrieved from Internet on February 18, 2020: <https://www.youtube.com/watch?v=WvJLsk3Bafg). The image capture mobile device application demonstrated in the video was developed using the same development kit as the device application development kit mentioned on page 7, line 7 of the specification of the instant application. Combining Schloss and the Mapletree App is obvious for that reason. It is also obvious because Schloss teaches a smartphone with KSR decision, rationale A, upholds: Combining known elements in the way the claimed invention does to yield predictable results.  
The motivation for combining these, as written at the end of the rejection of claim 1: “would be to accurately determine the shape of the swimming pool and its volume. This may allow the pool cleaning robot to predict cleaning times and plot direct courses, as taught by Schloss (see paragraph 0057). This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.” Although the appellant argues on page 9 at the end of point “1.” that “the examiner’s analytical framework does not comport with prevailing law,” the examiner disagrees. 
It seems to the examiner that the appellant is trying to get protection on using a general purpose application run on a tablet for a specific purpose. But what, in particular, is novel about the method taught in claim 1 that would not be true for other 3D objects? Everything in claim 1, except the end, is simply using a general purpose application on a specific object (a pool). Claim 1 teaches at the end, in point “g,” communicating the outline and depth to the APC. But, as written in the rejection of “g” in the last rejection: 
see Schloss [U.S. Pat. Pub. No. US2018/0135325 A1], paragraph 0137 for a method for “transmitting at least one parameter of the pool outline or contours to the pool cleaning robot.” The fact that the depth is included in what is transmitted 

In argument “2.”, beginning on page 9, under “V.” of the Appeals Brief, the appellant argues that the Schloss and Mapletree Apps references used in the rejection of claim 1 do not teach multiple elements of claim 1. Yet the appellant does not identify which specific claim elements are not taught. In the first full paragraph on page 11 of the Appeals Brief, the appellant states that Schloss does not teach “what type of ‘initial reference’ is needed from the user.” But claim 1 does not use the phrase “initial reference.” The applicant may be referring to the “first image of a first location” mentioned in point “a” of claim 1. This was rejected with Mapletree Apps. In the video, a user selects various points and a height of an object. The first point selected, which is the grey dot, is the initial reference. The Non-Final Rejection dated November 9, 2020, included a figure of this initial reference. The title provided for the figure read: “Figure 1 – Image of 0:02 of Mapletree Apps video showing a “first image.”” The figure is included below with the title.

    PNG
    media_image2.png
    917
    1104
    media_image2.png
    Greyscale

Figure 1 – Image of 0:02 of Mapletree Apps video showing a “first image.”

The appellant also argues in argument “2.”, that the activities of Schloss are done while the robot is cleaning the pool. Whether or not that is true, nothing temporal is taught in the claim. Nothing about communicating information about the outline and depth of the pool before the cleaning begins is taught in the claim.  
In “a. Steps a.-d.”, beginning on page 11, the appellant argues that the image in the Mapletree Apps video is not a swimming pool. The examiner does not think that pointing a camera of a tablet specifically at a swimming pool, and obtaining dimensions 
In the same section of the Appeal Brief, section “a. Steps a.-d.”, the appellant takes issue with the examiner’s argument that the Mapletree Apps teaches a first and second image. Since the Mapletree App uses the same AR kit that the appellant’s own specification says it uses to take first and second images to obtain an outline, how can the appellant argue that Mapletree App doesn’t teach this? The Mapletree video cited shows the user picking corners of a objects (first and second images) to determine an outline. The appellant specifically argues that the Mapletree Apps video does not show a user selecting a “first image”, as claimed in claim 1, point b. However, Figure 1 of the Non-Final Rejection, dated November 9, 2020 does show a first image. The title provided for the figure read: “Figure 1 – Image of 0:02 of Mapletree Apps video showing a “first image.”” The light grey dot is a first location on a first image. Figure 2 of the same Non-Final Rejection also showed the first image as well as the second. The title Figure 2 – Image of 0:05 of Mapletree Apps video showing both the first and second image, which permitted an area calculation to be made.” 
	Also, as the examiner wrote in the rejection of claim 1, point a:
Note also that the phrase “first image of a first location” and a “second image of the second location” is not found in the specification. However, the specification teaches on page 7, lines 16-22, the image-capture function of the device, in which the user “places virtual markers M along the upper edge of the pool.” Page 8, lines 4-5, goes on to recite regarding Fig. 7 the four markers M, and the preparation for making those markers involving crosshairs C. For examination purposes this will be interpreted as supporting the claim language discussed here.)
If anything, Mapletree Apps, as shown in figures 1 and 2 of the Non-Final Rejection, teaches virtual markers used to define edges of an object. Furthermore, Schloss teaches in paragraph 0156 that a user can use “an initial reference input by the user”. Therefore, the examiner respectfully disagrees with the appellant here. 
In “b. Step f.”, beginning on page 12 of the Appeal Brief, the appellant argues that nowhere does Schloss teach step f of claim 1. Step f is: “f. supplying to the mobile electronic device information relating to a depth of the swimming pool”. The examiner respectfully disagrees with this argument. Schloss 0137 and 0156 teach step f. Schloss teaches in paragraph 0156 that the “true dimensions of each wall” can be input into the tablet. Also, Mapletree app teaches that a height or depth of the 3D object is input by the user using the phone. This may not be by entering numbers, but it still occurs. If it did not, how could a volume be determined? The user controlled the app. to determine 
In “3.”, beginning on page 13 of the Appeal Brief, the appellant moves to discuss claim 17. The appellant argues that Hadari and Schloss do not teach all the elements of the claim. The examiner respectfully disagrees. The limitation of claim 17 in question is: 
“a. determining information about the swimming pool by moving a mobile electronic device along the perimeter of the swimming pool so as to capture images of the swimming pool using an image-capture means of the mobile electronic device;”. 
What exactly “moving a mobile electric device” means is debatable. It could mean that a user stands in one place and merely moves the mobile device so that the camera points at different places. (That, in fact, is seen in the Mapletree App video.) It could mean the user walks the device around the object. Both are broad reasonable interpretations. The appellant specifically argues on page 14, that although Schloss teaches walking around the perimeter of the pool, “the user does not do so in order to capture images of the pool using a camera of a smartphone as claimed by Applicant” (emphasis in the original). The examiner wonders why the phone must be moved around the perimeter of the swimming pool” in order to “capture images of the swimming pool.” Is this extra-solution insignificant activity? Why can’t the user just point to different corners of the pool? In any case, the rejection cited Schloss, paragraph 0156. The beginning of that paragraph teaches that "the user may employ an imaging sensor of the smartphone (e.g., a camera) to create a digital image of the pool outline. 
In argument “4.”, beginning on page 14, the appellant argues that claims 15 and 16 should be allowable for the same reasons argued with respect to claim 17. The examiner respectfully disagrees for the same reasons as cited in than discussion of point “3.” 

For the above reasons, it is believed that the rejections should be sustained.


Respectfully submitted,

/D.M.R./Examiner, Art Unit 3665                                                                                                                                                                                                        

Conferees:
/Nicholas Kiswanto/Primary Examiner, Art Unit 3664